Case 7:20-cv-01332-PMH Document 24

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DANA STEPHENSON,

Plaintiff,
-against-

EXCLUSIVE MOTOR-SPORTS LLC, EXCLUSIVE
MOTOR SPORTS & COLLISION CENTER LLC,
EXCLUSIVE MOTOR CARS LLC and
BETHPAGE FEDERAL CREDIT UNION,

Defendants.

Filed 05/21/20 Page 1of1

Case No.:7:20-cv-01332 (PMH)

NOTICE OF APPEARANCE

PLEASE TAKE NOTICE that the undersigned attorney hereby appears as counsel

for Defendants, Exclusive Motor-Sports LLC, Exclusive Motor Sports & Collision Center

LLC, and Exclusive Motor Cars LLC, in connection with the above-entitled action. Please

forward all future correspondence and litigation documents to the attention of the undersigned.

I certify that I am admitted to practice in this court.

Dated: Chester, New York
May 20, 2020

Vals) Ww

 

David L. Darwin (DD8340)

Ostrer & Associates, P.C.

Attorneys for Exclusive Motor-Sports LLC,
Exclusive Motor Sports & Collison Center
LLC and Exclusive Motor Cars LLC

111 Main Street — P.O. Box 509

Chester, New York 10918

(845) 469-7577

ddarwin@ostrer.com
